DETAILED ACTION
This Office Action is in response to Applicant’s application 17/077,648 filed on October 22, 2020 in which claims 1 to 23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on October 22, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on October 22, 2020 and November 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2005/0227422 (Nakamura).
Regarding claim 1, Nakamura discloses a display apparatus, see Figure 13 [0042], comprising: 
    PNG
    media_image1.png
    241
    777
    media_image1.png
    Greyscale

a first substrate, 100 [0057,90]; 
a conductive layer, 102 [0058], arranged on the first substrate and doped with n-type impurities, or p-type impurities [0095]; and 
a first barrier layer, 109 [0095], arranged on the conductive layer, as shown, and doped with n-type impurities or p-type impurities, [0095], 
wherein the conductive layer is doped with n-type impurities when the first barrier layer is doped with n-type impurities, and the conductive layer is doped with p-type impurities when the first barrier layer is doped with p-type impurities, as shown and described at [0095].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.
Regarding claim 2 which depends upon claim 1, Nakamura teaches the dopant controls the valance of the silicon film 102 and may be an implanted donor or acceptor.  Nakamura teaches that that phosphorous is well known in the art as a n-type impurity for silicon at [0010].
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the n-type impurities include one of phosphorous, fluorine, and nitrogen because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 3 which depends upon claim 1, Nakamura teaches the dopant controls the valance of the silicon film 102 and may be an implanted donor or acceptor.  At [0112], Nakamura teaches that boron is a p-type impurity for silicon.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the p-type impurities include one of boron, argon, and hydrogen because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 4 which depends upon claim 1, Nakamura teaches the first barrier layer has a first thickness from a top surface of the conductive layer in a range of > 0 Å.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the first barrier layer has a first thickness from a top surface of the conductive layer in a range of about 4,000 Å to about 6,000 Å because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 8 which depends upon claim 1, at Figure 7A Nakamura teaches and suggests a pixel circuit, 301 [0124], arranged over the first substrate, as shown, and including a thin film transistor, 303/304 [0118], and a storage capacitor, 306 [0118, 122]; and at Figure 13 teaches that a suitable embodiment includes an organic light-emitting diode, 656 [0135, 124], electrically connected to the pixel circuit 650 [0130]. 
    PNG
    media_image2.png
    430
    725
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    351
    729
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 5-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5 which depends upon claim 1, the prior art does not teach the first barrier layer includes amorphous silicon.
Regarding claim 6 which depends upon claim 1, the prior art does not teach a second substrate arranged below the first substrate; and a second barrier layer arranged between the second substrate and the first substrate.
Claims 7 and 9-11 depend directly or indirectly on claim 6 and are allowable on that basis.
Claims 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art does not teach a method of manufacturing a display apparatus the method comprising: forming a first substrate on a support substrate; forming a first barrier layer, on the first substrate; and forming a conductive layer, by implanting n-type impurities or p-type impurities in the first barrier layer and at least a portion of the first substrate.
Claims 13-23  depend directly or indirectly on claim 12 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893